Exhibit 10.7

LOGO [g68808ex10_7logo.jpg]

FORM OF

NOTE PURCHASE AGREEMENT

Up to $7,000,000

in

6% Notes due April 1, 2012

Dated as of March 30, 2009

TO THE PURCHASER LISTED IN

THE ATTACHED SCHEDULE A:

Dear Sir or Madam:

Bank of the James Financial Group, Inc., a Virginia corporation (the “Company”),
agrees with you as follows:

 

1. AUTHORIZATION OF NOTES

The Company will authorize the issue and sale of up to $7,000,000 aggregate
principal amount of its 6% Notes due April 1, 2012 (the “Notes”, such term to
include any such notes issued in substitution therefor pursuant to Section 11 of
this Agreement or the Other Agreements (as hereinafter defined)). The Notes
shall be substantially in the form set out in Exhibit 1, with such changes
therefrom, if any, as may be approved by you and the Company. Certain
capitalized terms used in this Agreement are defined in Schedule B; references
to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule
or an Exhibit attached to this Agreement.

 

2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to you and you will purchase from the Company, at the Closing or
Closings provided for in Section 3, Notes in the principal amount specified
opposite your name in Schedule A at the purchase price of 100% of the principal
amount thereof. Additionally, during the Closing Period (as defined in
Section 3) the Company may enter into separate Note Purchase Agreements (the
“Other Agreements”) identical with this Agreement with other purchasers of the
Notes (the “Other Purchasers”), providing for the sale at such Closing or
Closings to each of the Other Purchasers of Notes in the principal amount
specified opposite his, her or its name in

 

1



--------------------------------------------------------------------------------

Schedule A to such Other Agreements. Your obligation hereunder and the
obligations of the Other Purchasers under the Other Agreements are several and
not joint obligations and you shall have no obligation under any Other Agreement
and no liability to any Person for the performance or non-performance by any
Other Purchaser thereunder.

 

3. CLOSING.

The sale and purchase of the Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Edmunds & Williams, P.C., 828 Main
Street, 19th Floor, Lynchburg, Virginia 24504 at 10:00 a.m., Eastern Standard
time, at one or more closings (each, a “Closing”) on March 30, 2009 or on such
other Business Days thereafter on or prior to April 30, 2009 as may be agreed
upon by the Company and you or the Other Purchasers, as applicable (the “Closing
Period”). You acknowledge the Other Purchasers may close on the Other Agreements
on a date within the Closing Period that is different from the date of Closing
of your purchase of the Notes under this Agreement. At the Closing the Company
will deliver to you the Notes to be purchased by you in the form of a single
Note (or such greater number of Notes in denominations of at least $100,000 as
you may request; any single Note may be denominated in increments of $5,000
above $100,000) dated the date of the Closing and registered with the Company in
your name, against delivery by you to the Company or its order of immediately
available funds in the amount of the purchase price therefor by cashier’s check
or wire transfer of immediately available funds for the account of the Company
ABA number 051409016—Bank of the James for further credit to: Account
No. 1900134 – Bank of the James Financial Group, Inc., 828 Main Street, 3rd
Floor, Lynchburg, VA 24504. If at the Closing the Company shall fail to tender
such Notes to you as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to your satisfaction, you
shall, at your election, be relieved of all further obligations under this
Agreement.

 

4. CONDITIONS TO CLOSING.

Your obligation to purchase and pay for the Notes to be sold to you at the
Closing is subject to the fulfillment, prior to or at the Closing, of the
following conditions:

 

  4.1. Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct in all Material respects when made and at the time of the Closing.

 

  4.2. Performance; No Default.

The Company shall have performed and complied in all Material respects with all
agreements and conditions contained in this Agreement required to be performed
or complied with by it prior to or at the Closing and after giving effect to the
issue and sale of the Notes (and the application of the proceeds thereof as
contemplated in the Memorandum described in Section 6.1(a) below) no Default or
Event of Default shall have occurred and be continuing.

 

  4.3. Sale of Other Notes.

During the Closing Period, the Company shall sell to the Other Purchasers and
the Other Purchasers shall purchase the Notes to be purchased by them as
specified in Schedule A to the Other Purchase Agreements. The Company will
provide to you copies of Schedules A to the Other Purchase Agreements, upon your
request, upon expiration of the Closing Period.

 

2



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to you that:

 

  5.1. Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of Virginia. The Company has the corporate power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement and the Other Agreements and the Notes and to
perform the provisions hereof and thereof.

 

  5.2. Authorization, etc.

This Agreement and the Other Agreements and the Notes have been duly authorized
by all necessary corporate action on the part of the Company, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

  5.3. Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any lien in respect of any property of the
Company under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company is bound or by which the Company or any of its
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company.

 

  5.4 Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than you, the Other Purchasers and other persons who have identified
themselves as “accredited investors” with the meaning of Rule 501 promulgated
under the Securities Act, each of which has been offered the Notes at a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act.

 

  5.5. Use of Proceeds.

The Company will apply the proceeds of the sale of the Notes as set forth in the
Memorandum (as defined in Section 6.1(a)) and exhibits thereto.

 

3



--------------------------------------------------------------------------------

6. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

 

  6.1. Purchase for Investment.

You represent and warrant to the Company and all the Other Purchasers (whether
Closings under the Other Agreements occur before, after or simultaneously with
the Closing of your purchase of the Notes under this Agreement) as of the date
hereof and as of the date of the Closing:

(a) that you have received, fully read and understand the confidential Private
Placement Memorandum, dated March 10, 2009 (the “Memorandum”), relating to the
transactions contemplated hereby;

(b) that you have been provided with the information required by Rule
502(b)(2)(ii)(B) of the Securities Act of 1933;

(c) that prior to investing in the Notes, you have been afforded, to the extent
permitted by applicable law, (i) the opportunity to ask such questions as you
have deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the investment in the Notes;
(ii) access to all information concerning the Company, including financial
condition, properties, management and prospects sufficient to enable you to
evaluate your investment in the Notes; and (iii) the opportunity to obtain any
additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy and
completeness of the information provided to you;

(d) that you (i) are purchasing the Notes for your own account for investment
purposes only, and not with a view to the resale, distribution or transfer
thereof and (ii) are acquiring such Notes without any intention of reselling or
distributing such Notes except in accordance with the provisions of the
Securities Act, and applicable rules and regulations promulgated thereunder and
the securities laws of any state applicable to the transaction;

(e) that you understand and agree that (i) the Notes have not been registered
under the Securities Act or the securities laws of any state and may be sold or
otherwise disposed of only in one or more transactions registered pursuant to
the provisions of the Securities Act or if an exemption from registration is
available, and in accordance with the provisions of this Agreement and (ii) the
Company is not required to register (and has no plans to register) the Notes;

(f) that you are an “accredited investor” within the meaning of Rule 501
promulgated under the Securities Act;

(g) that all representations and warranties made by you in the Subscription
Agreement (including those representations and warranties incorporated therein
by reference to your answers to the questions on the Accredited Investor
Questionnaire, attached to and incorporated in said Subscription Agreement as
Exhibit A-2) were correct when made, are correct as of the date hereof and shall
be correct at the time of Closing; and

(h) No agent, broker, investment banker or other Person is or will be entitled
to any broker’s fee or any other commission or similar fee from you in
connection with any of the transactions contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

  6.2. Source of Funds.

You represent that as to each source of funds to be used by you to pay the
purchase price of the Notes to be purchased by you hereunder, such source does
not include assets of any employee benefit plan.

 

7. INFORMATION AS TO COMPANY.

 

  7.1. Notice of Default or Event of Default.

The Company shall deliver to each holder of Notes promptly, and in any event
within 10 Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default.

 

  7.2. Financial Information.

Any holder of Notes may access public financial information of the Company filed
by the Company with the Securities and Exchange Commission at its web site,
www.sec.gov. The Company also provides access to these documents at its website,
www.bankofthejames.com under the “Investor Relations” link.

 

8. NO PREPAYMENT OF THE NOTES; SURRENDER AT MATURITY.

 

  8.1. Prepayments.

The Notes are not subject to prepayment and may not be prepaid.

 

  8.2. Surrender at Maturity.

Upon maturity, any Note paid in full shall be surrendered to the Company and
cancelled.

 

9. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal on any Note at
maturity; or

(b) the Company defaults in the payment of any interest on any Note for more
than 10 Business Days after the same becomes due and payable; or

(c) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any Material respect on the date as of which made; or

(d) the Company (i) is generally not paying, or admits in writing its inability
to pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a

 

5



--------------------------------------------------------------------------------

custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(e) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, or any such petition shall be filed against the
Company and such petition shall not be dismissed within 120 days.

 

10. REMEDIES ON DEFAULT, ETC.

 

  10.1. Acceleration.

(a) If an Event of Default with respect to the Company described in paragraph
(d) or (e) of Section 9 (other than an Event of Default described in clause
(i) of paragraph (d) or described in clause (vi) of paragraph (d) by virtue of
the fact that such clause encompasses clause (i) of paragraph (d)) has occurred,
all the Notes then outstanding shall automatically become immediately due and
payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 35% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 9 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Notes becoming due and payable under this Section 10.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus all accrued and unpaid interest
thereon (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.

 

  10.2. Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 10.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

  10.3. Rescission.

At any time after any Notes have been declared due and payable pursuant to
paragraphs (b) or (c) of Section 10.1, the holder or holders of not less than
66% in principal amount of the Notes then

 

6



--------------------------------------------------------------------------------

outstanding, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes and all principal of any Notes that are due and payable
and are unpaid other than by reason of such declaration, and all interest on
such overdue principal and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the Default Rate, (b) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 14, and (c) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 10.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

 

  10.4. No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise. The
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 10, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

 

11. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

  11.1. Registration of Notes.

The Company shall keep at its chief executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for, and acceptance by the Company of, registration of
transfer, the Person in whose name any Note shall be registered shall be deemed
and treated as the owner and holder thereof for all purposes hereof, and the
Company shall not be affected by any notice or knowledge to the contrary. The
Company shall give to any holder of a Note promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

 

  11.2. Transfer and Exchange of Notes.

(a) Transfer Restricted. None of the Notes may be resold or otherwise
transferred unless they are subsequently registered in one or more transactions
under the Securities Act and state securities laws or an exemption from such
registration under the Securities Act and state securities laws is then
available, which is the subject of a favorable legal opinion to the Company
rendered by independent counsel and at the expense of the holder of such Note or
Notes who desires to make the transfer. Such counsel and the form of any such
opinion shall be approved by the Company and its counsel, in their sole
discretion. At a minimum the opinion shall opine that the proposed transfer
shall not require registration of any of the Notes under the Securities Act or
applicable state securities laws, or otherwise violate the Securities Act or any
applicable state securities laws, and shall provide that the opinions given may
be relied upon by the Company, its counsel, the other holders of the Notes and
their counsel.

 

7



--------------------------------------------------------------------------------

(b) Legends. The Purchaser understands that each Note shall bear the following
legends:

“THIS NOTE IS REGISTERED WITH THE COMPANY, AND IT MAY ONLY BE TRANSFERRED
PURSUANT TO AND IN ACCORDANCE WITH THE RESTRICTIONS IMPOSED BY THE NOTE PURCHASE
AGREEMENTS, COPIES OF WHICH ARE ON FILE AT THE CHIEF EXECUTIVE OFFICE OF THE
COMPANY.”

“THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES
LAWS OF ANY STATE. THIS NOTE MAY ONLY BE SOLD OR OTHERWISE DISPOSED OF IN
TRANSACTIONS WHICH ARE EXEMPT FROM THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO EFFECTIVE REGISTRATIONS THEREUNDER.”

(c) Method for Transfer and Exchange. Upon surrender of any Note at the chief
executive office of the Company for registration of transfer or exchange (and in
the case of a surrender for registration of transfer, duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or his attorney duly authorized in writing and accompanied
by the address for notices of each proposed transferee of such Note or part
thereof and further accompanied by a legal opinion which satisfies the
requirements of paragraph (a) of this Section 11.2), the Company shall execute
and deliver, at the Company’s expense (except as provided below), one or more
new Notes (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note in the case of registration of exchange
shall be payable to the registered holder of the exchanged Note, and in the case
of registration of transfer shall be payable to the approved transferee, and in
any case shall be substantially in the form of Exhibit 1. Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. The Company may require payment by holder
of a sum sufficient to cover any stamp tax or governmental charge imposed in
respect of any such transfer of Notes. Notes shall not be transferred in
denominations of less than $100,000, provided that if necessary to enable the
registration of transfer by a holder of its entire holding of Notes, one Note
may be in a denomination of less than $100,000. Any transferee, by its
acceptance of a Note registered in its name shall be deemed to have made the
representations and warranties set forth in Sections 6.1 and Section 6.2.

 

  11.3. Replacement of Notes.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an original Purchaser, notice from such
Purchaser of such ownership and such loss, theft, destruction or mutilation),
and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (including such security as the Company may require), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

 

8



--------------------------------------------------------------------------------

12. PAYMENTS ON NOTES.

 

  12.1. Place of Payment.

Subject to Section 12.2, payments of principal and interest becoming due and
payable on the Notes shall be made in Lynchburg, Virginia at the principal
office of the Company in such jurisdiction. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.

 

  12.2. Home Office Payment.

So long as you shall be the holder of any Note, and notwithstanding anything
contained in Section 12.1 or in such Note to the contrary, the Company will pay
all sums becoming due on such Note for principal and interest by the method and
at the address specified for such purpose below your name in Schedule A, or by
such other method as you and the Company shall have from time to time agreed in
writing for such purpose and at such other address as you shall have from time
to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, you shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its chief executive office or at the place of payment
most recently designated by the Company pursuant to Section 12.1. Prior to any
approved sale or other disposition of any Note held by you, you will surrender
such Note to the Company in exchange for a new Note or Notes pursuant to
Section 11.2.

 

13. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties of the Company and you, whether contained or
incorporated herein, shall survive the execution and delivery of this Agreement
and the Notes, the purchase or transfer by you of any Note or portion thereof or
interest therein and the payment of any Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement except as otherwise expressly provided therein.
Subject to the preceding sentence, this Agreement and the Notes embody the
entire agreement and understanding between you and the Company and supersede all
prior agreements and understandings relating to the subject matter hereof.

 

14. AMENDMENT AND WAIVER.

 

  14.1. Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the holder or
holders of at least 50% in principal amount of the Notes at the time
outstanding, except that (a) no amendment or waiver of any of the provisions of
Sections 1, 2, 3, 4, 5 or 6 hereof, or any defined term (as it is used therein),
will be effective as to you unless consented to by you in writing, and (b) no
such amendment or waiver may, without the written consent of the holder of each
Note at the time outstanding affected thereby, (i) subject to the provisions of
Section 10 relating to acceleration or rescission, change the amount or time of
any payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest on the Notes, (ii) change the percentage of
the principal amount of the Notes the holders of which are required to consent
to any such amendment or waiver, or (iii) amend any of Sections 8, 9(a), 9(b),
10, 14 or 16.

 

9



--------------------------------------------------------------------------------

  14.2. Solicitation of Holders of Notes.

The Company will provide each holder of the Notes (irrespective of the amount of
Notes then owned by it) with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such holder to make an informed
and considered decision with respect to any proposed amendment, waiver or
consent in respect of any of the provisions hereof or of the Notes. The Company
will deliver executed or true and correct copies of each amendment, waiver or
consent effected pursuant to the provisions of this Section 14 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

 

  14.3. Binding Effect, etc.

Any amendment or waiver consented to as provided in this Section 14 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

 

15. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to you, to you at the address specified for such communications in
Schedule A, or at such other address as you shall have specified to the Company
in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at 828 Main Street, 3rd Floor,
Lynchburg, VA 24504 to the attention of J. Todd Scruggs, Treasurer, or at such
other address as the Company shall have specified to the holder of each Note in
writing, with a copy to the Company’s counsel, Edmunds & Williams, P.C.,
attention Eric J. Sorenson, Jr., 828 Main Street, 19th Floor, Lynchburg, VA
24504 or P.O. Box 958, Lynchburg, VA 24505-0958.

Notices under this Section 15 will be deemed given only when actually received.

 

10



--------------------------------------------------------------------------------

16. CONFIDENTIAL INFORMATION.

For the purposes of this Section 16, “Confidential Information” means
information delivered to you by or on behalf of the Company in connection with
the transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by you as being confidential information of
the Company (including without limitation the Memorandum), provided that such
term does not include information that (a) was publicly known or otherwise known
to you prior to the time of such disclosure, (b) subsequently becomes publicly
known through no act or omission by you or any person acting on your behalf or
(c) otherwise becomes known to you other than through disclosure by the Company.
You will maintain the confidentiality of such Confidential Information in
accordance with reasonable and prudent procedures, provided, however, that you
may deliver or disclose Confidential Information to (i) your attorney, CPA or
tax advisor, financial advisors and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 16, (ii) any other holder of any Note, (iii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
you, (x) in response to any subpoena or other legal process, (y) in connection
with any litigation to which you are a party or (z) if an Event of Default has
occurred and is continuing, to the extent you may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under your Notes and this Agreement.
Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 16 as
though it were a party to this Agreement. On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement), such holder will enter
into an agreement with the Company embodying the provisions of this Section 16.

 

17. MISCELLANEOUS.

 

  17.1 Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
heirs, legal representatives, personal representatives, successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.

 

  17.2 Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or interest on any Note that is due on a date other than
a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day.

 

  17.3 Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11



--------------------------------------------------------------------------------

  17.4 Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

  17.5 Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

  17.6 Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the Commonwealth of
Virginia excluding choice-of-law principles of the law of such Commonwealth that
would require the application of the law of a jurisdiction other than such
Commonwealth.

*    *    *    *    *

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.

 

Very truly yours, BANK OF THE JAMES FINANCIAL GROUP, INC. By  

/s/ Robert R. Chapman III

  Robert R. Chapman III, President

The foregoing is hereby

agreed to as of the

date thereof.

[ADD PURCHASER SIGNATURE BLOCK]

 

12



--------------------------------------------------------------------------------

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name and Address of Purchaser

   Principal Amount of
Notes to be Purchased

[NAME OF PURCHASER]    $                                   (1)  
All payments to:        

 

    

 

    

 

       by:    ¨ check; or        ¨ Deposit to Bank of the James Account No.
                                                                 ; or        ¨
             ACH         transfer         to
                                                                 account
            No.


                                                 ; Routing No.
                                                     

(2)

  All Notices and other communications:  

 

    

 

    

 

  



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Business Day” means any day other than a Saturday, a Sunday or a day on which
Bank of the James, in Lynchburg, Virginia is required or authorized to be
closed.

“Closing” is defined in Section 3.

“Company” means Bank of the James Financial Group, Inc., a Virginia corporation.

“Confidential Information” is defined in Section 16.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” is defined in the first paragraph of the Notes.

“Event of Default” is defined in Section 9.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of

(g) the United States of America or any State or other political subdivision
thereof, or

(ii) any jurisdiction in which the Company conducts all or any part of its
business, or which asserts jurisdiction over any properties of the Company, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 11.1.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Company taken as a
whole.

“Memorandum” is defined in Section 6.1(a).

“Notes” is defined in Section 1.

“Other Agreements” is defined in Section 2.

 

1



--------------------------------------------------------------------------------

SCHEDULE B

“Other Purchasers” is defined in Section 2.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Subscription Agreement” means the Subscription Agreement between the Company
and you respecting your subscription to acquire the Notes.

 

2